Cole, J.
A motion has been made to remand this cause for a new trial, on the ground that the answer of the defendants, and the note of evidence taken on the trial of the cause, are lost, and that the record is imperfect.
M. R. Ariail, the Clerk of the District Court for the parish of Rapides, in answer to the certiorari addressed to him in this case, says “ that he has made diligent search for the missing papers, and cannot find them, and that their loss has not been occasioned by any neglect bn his part, or that of the parties to tho ■ cause.”
The missing papers and evidence appear to be material to the decision of the suit.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court be avoided and reversed; that this cause be remanded for a new trial, and that the costs of appeal abide the event of the final decree.